Citation Nr: 1204413	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  11-18 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 





INTRODUCTION

The Veteran had active naval service from November 1942 to November 1945.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.     

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).


FINDINGS OF FACT

1.  Bilateral hearing loss disability was not shown in service, was not manifested to a compensable degree within one year of separation from active service, and is not otherwise related to exposure to acoustic trauma during active service.  

2.  Tinnitus was not manifest during the Veteran's active service and is not related to such service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or aggravated by active service, and an organic disease of the nervous system may not be presumed to have been so incurred.  38 U.S.C.A. § 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).

2.  Tinnitus was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The record reflects that prior to the initial adjudication of the claims, the Veteran was mailed a letter in January 2010 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The January 2010 letter also provided the Veteran with appropriate notice with respect to the disability-rating and effective-date elements of his claims. 

The Board also finds the Veteran has been afforded adequate assistance in response to his claims.  The Veteran's service treatment records (STRs) are on file, VA Medical Center and private treatment notes have been obtained, and the Veteran has been afforded the appropriate VA examination.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claims.  The Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the claims.

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The U.S. Court of Appeals for Veterans Claims (Court) has held that in order to prevail on the issue of service connection on the merits, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests an organic disease of the nervous system to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran has asserted that he has bilateral hearing loss disability and tinnitus as a result of acoustic trauma sustained while serving as a gunner's assistant during World War II (WWII).

A review of the record shows that the Veteran was awarded medals consistent with wartime service during WWII.  Therefore, the Board concedes the Veteran's exposure to acoustic trauma during active service.  

The Veteran's STRs are negative for treatment for or a diagnosis of bilateral hearing loss disability or tinnitus while the Veteran was in active service.  The Veteran's hearing was noted to be normal at the time of his separation examination in November 1945.  There were also no ear diseases or defects present at the time of the Veteran's separation examination.  Additionally, there is no indication that the Veteran complained of tinnitus or symptoms of such at the time of his separation examination.

A review of the post-service medical evidence shows that the Veteran receives treatment from both private providers and at the VA Medical Center for various medical conditions.  A review of the VA Medical Center treatment notes of record shows that he has been followed for bilateral hearing loss disability since March 2010.  There are no private or VA Medical Center records indicating that the Veteran sought treatment for bilateral hearing loss disability or tinnitus prior to March 2010.  Additionally, there is no indication from the treatment notes of record that the Veteran's bilateral hearing loss disability or tinnitus have been attributed to acoustic trauma sustained during active service.  

In March 2010, the Veteran was afforded a VA audiology evaluation.  The Board notes that the VA examiner reported that he reviewed the Veteran's claims file and medical records in conjunction with the audiology evaluation.  At that time, the Veteran reported in-service noise exposure in the form of being a gunner's mate.  The Veteran also reported considerable post-service occupational noise exposure in the form of working in construction and working with heavy equipment.  Based on a review of the record and the examination of the Veteran, the examiner diagnosed bilateral sensorineural hearing loss and tinnitus.  It was the examiner's opinion that the Veteran's tinnitus was related to his bilateral hearing loss disability.  

The examiner was asked to provide an opinion regarding the etiology of the Veteran's bilateral hearing loss disability and tinnitus.  The examiner opined that it was less likely as not that the Veteran's bilateral hearing loss disability and tinnitus were caused by or the result of noise exposure encountered during active service.  In this regard, the VA examiner reported that a review of the Veteran's claims file and available medical records did not yield any documentation of hearing loss or complaints of hearing loss or tinnitus while the Veteran was in active service or at the time of his separation from active service.  Additionally, the examiner reported that the Veteran presented a long history of civilian occupational noise exposure and that there were no complaints of or treatment for hearing loss or tinnitus for approximately 65 years following the Veteran's separation from active service.  The examiner also reported that age-related hearing loss could not be ruled out.

The Board acknowledges that the Veteran is competent to report his symptoms of hearing loss and tinnitus.  However, as a lay person, the Veteran is not competent to render a medical opinion linking his current bilateral hearing loss disability and tinnitus to acoustic trauma sustained over 65 years ago in active service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In the June 2011 substantive appeal, the Veteran's representative argued that the Veteran's claim should be granted under the doctrine of the benefit of the doubt because the Veteran was a gunner's mate during WWII and because he was only administered a whisper voice test at the time of his separation, which was not a valid test to determine hearing impairment.  

While the Board acknowledges that a whispered voice test can neither establish nor rule out the presence of a hearing loss disability for the purposes of 38 C.F.R. § 3.385, there is no medical evidence of record indicating that the Veteran made complaints of hearing loss or tinnitus at any time during active service.  In fact, there is no record of any complaints of bilateral hearing loss disability or tinnitus until the Veteran was seen for his VA audiology evaluation in March 2010.  Furthermore, the Veteran has not actually reported that he has experienced hearing loss and tinnitus for the last 65+ years, only that he believed his current disabilities to be a result of noise exposure during active service and as noted above, the Veteran is simply not competent to render that medical opinion.  

In sum, the Board has conceded the Veteran's acoustic trauma during active service and found the Veteran competent to report his symptoms.  However, there is a well reasoned VA medical opinion on file, based on both a review of the record and an examination of the Veteran, which states that the Veteran's bilateral hearing loss disability and tinnitus are less likely as not due to the Veteran's noise exposure in active service given both the Veteran's significant post-service civilian occupational noise exposure and the Veteran's age.  Additionally, it cannot be overstated that the Veteran did not make complaints of either bilateral hearing loss disability or tinnitus until nearly 65 years following his active service.          

Additionally, there is no indication that the Veteran was diagnosed with bilateral hearing loss disability within one year of his separation from active service.  Therefore, presumptive service connection is not applicable in this case.  

Accordingly, the Board finds that the preponderance of the evidence is against the claims and entitlement to service connection for bilateral hearing loss disability and tinnitus is not warranted.   


ORDER

Entitlement to service connection for bilateral hearing loss disability is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


